UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4415
ANTHONY JEROME DANIELS, a/k/a
Ant,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-99-11-V)

                   Submitted: December 17, 2002

                      Decided: January 15, 2003

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Eric A. Bach, Charlotte, North Carolina, for Appellant. Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.
2                     UNITED STATES v. DANIELS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Anthony Jerome Daniels appeals from his conviction and 180-
month sentence for conspiracy to possess with intent to distribute
quantities of cocaine, crack cocaine, and marijuana, in violation of 21
U.S.C. § 846 (2000).

   Daniels’ counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he raises three issues: (1) whether the
Rule 11 hearing was adequate under Fed. R. Crim. P. 11; (2) whether
the district court correctly applied the Sentencing Guidelines; and (3)
whether the court properly denied his motion for a downward depar-
ture under U. S. Sentencing Guidelines Manual § 4A1.3 (2000). Dan-
iels filed a pro se supplemental brief arguing violations of Apprendi
v. New Jersey, 530 U.S. 466 (2000), double jeopardy, and prosecu-
torial misconduct.

   After reviewing the record, it is clear Daniels has waived his right
to appeal in his plea agreement. A defendant may waive the right to
appeal if that waiver is both knowing and intelligent. See United
States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). This
Court reviews the validity of a waiver de novo. See United States v.
Marin, 961 F.2d 493, 496 (4th Cir. 1992).

   Because the district court fully questioned Daniels regarding the
waiver of his right to appeal during the Fed. R. Crim. P. 11 colloquy,
the waiver is both valid and enforceable. See United States v. Wes-
sells, 936 F.2d 165, 167-68 (4th Cir. 1991); United States v. Wiggins,
905 F.2d 51, 53-54 (4th Cir. 1990).

   Although Daniels waived his appellate rights, he may raise allega-
tions of prosecutorial misconduct on appeal. However, Daniels’ con-
tentions that the Government ran a "sham" on the court "by acting as
                       UNITED STATES v. DANIELS                        3
if the indictment in this case charged a Federal offense" and created
an "illusionary plea agreement," are baseless and unsupported.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Daniels’ conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED